Citation Nr: 1107530	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-04 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased rating for post concussion syndrome 
with headaches and dementia, rated as 30 percent disabling prior 
to June 29, 2010 and as 50 percent disabling as of that date, to 
include whether a separate rating for dementia is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from April 1988 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Board remanded the claim in April 2010 for additional 
development and to address due process concerns.  More 
specifically, the RO/Appeals Management Center (AMC) was 
instructed to obtain additional VA treatment records, records 
from the Social Security Administration (SSA), and to schedule 
the Veteran for appropriate VA examinations.  The actions 
directed by the Board have been accomplished and the matter 
returned for appellate review.  

In an October 2010 rating decision, the AMC increased the rating 
assigned for post concussion syndrome with headaches and dementia 
to 50 percent, effective June 29, 2010.  Despite the increased 
rating granted by the AMC, the Veteran's appeal remains before 
the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement (NOD) as to an RO 
decision assigning a particular rating, a subsequent decision 
assigning a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2010), are met.

Review of the VA treatment records obtained since April 2006 from 
the VA Medical Center (VAMC) in Alexandria reveals that the 
Veteran was transferred to Oceans Behavioral Hospital in early 
February 2008 for a psychiatric admission because there were no 
beds available at either the VAMC in Alexandria or the VAMC in 
Shreveport.  See February 7, 2008 addendum.  Although it is 
unclear on which day the Veteran was admitted to this non-VA 
facility, it appears he was hospitalized until February 18, 2008.  
See March 2008 primary care nursing note.  As the transfer to 
this non-VA facility was initiated and directed by VA, and no 
efforts have been made to obtain the records associated with this 
hospitalization, which appear to be pertinent to the issue on 
appeal, this must be accomplished on remand.  

As the claim must again be remanded, recent VA treatment records 
should be obtained.   The Veteran should also be scheduled for a 
VA Traumatic Brain Injury (TBI) examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the Alexandria VAMC, dated since 
January 2010.  

2.  Make arrangements to obtain the 
Veteran's complete records from Oceans 
Behavioral Hospital, where he was admitted 
for psychiatric hospitalization in early 
February 2008 due to a lack of beds at the 
VAMCs in Alexandria and Shreveport.  

3.  After the above has been completed, 
schedule the Veteran for a VA TBI 
examination.  The claims file must be 
reviewed by the examiner and the report 
should note that review.  The current 
Compensation and Pension Examination TBI 
Examination Guidelines must be followed.  
All indicated tests must be performed, and 
all findings reported in detail.

A rationale for any opinion advanced should 
be clearly stated.

4.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Finally, readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


